Motion for reargument denied, but so much of the order of May 27, 1936, as provides that the order in respect to costs be reversed so far as it relates to the plaintiff, Charles Polge, is stricken from the order for the reason that the appeal from the order in respect to costs had been withdrawn by the appellant before the argument in this court and the clause now stricken out was inserted in the order of this court through inadvertence. [See ante, p. 680.] Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.